Title: To James Madison from John M. Pintard, 4 February 1804 (Abstract)
From: Pintard, John M.
To: Madison, James


4 February 1804, Georgetown, South Carolina. “Observing by the papers that the Convention between the United States and the Court of Spain, has been duly Ratified by the Senate; I beg leave to remind you of my former application for the apointment of one of the Commissioners under that treaty and to request your concurrence with my wishes on this Subject, assuring you that I shall retain a gratefull Sense of the obligation to you and so conduct myself as to merit your aprobation. I shall remain in charleston until I know the fate of my application where a line directed to me will be Punctually attended to.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Pintard”). 2 pp.; docketed by Jefferson.



   
   See Pintard to JM, 3 and 14 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:176 and n. 1).


